Douglas, J.,
concurring. While I concur in the analysis and opinion of the majority, I feel compelled to address an issue overlooked by the majority. Although the majority correctly reverses the judgment of the court of appeals and reinstates appellee’s conviction, I believe the better procedure to be a reinstatement of the conviction and remand to the trial court for possible further proceedings, consistent with our decision in State v. McGettrick (1987), 31 Ohio St. 3d 138, 31 OBR 296, 509 N.E. 2d 378. I believe the latter procedure more fully protects the rights of the parties, and additionally notifies the parties that we are aware that appellee died during the course of the appeal process.
Locher and H. Brown, JJ., concur in the foregoing concurring opinion.